Citation Nr: 1743624	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-19 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for coronary artery disease claimed as cardiovascular disease, hypertensive, angioplasty with stent (severe), arteriosclerosis, coronary artery disease status post, ischemic heart disease to include exposure to Agent Orange.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a skin rash, claimed atopic dermatitis, due to exposure to Agent Orange.

6. Entitlement to service connection for a pulmonary illness.

7. Entitlement to service connection for peptic ulcer disease.
8. Entitlement to service connection for gastroesophageal reflux disease (GERD).

9. Entitlement to service connection for high blood pressure.

10. Entitlement to service connection for fatigue.

11. Entitlement to a total disability rating based upon individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico (hereinafter Agency of Original Jurisdiction (AOJ)).

The AOJ awarded service connection for unspecified depressive disorder claimed as major depression disease (to include sleeplessness, insomnia, and unspecified anxiety disorders) in a September 2015 rating decision.  The Veteran did not express disagreement with regard to this claim in the September 2015 notice of disagreement that he submitted.  As such, the issues of entitlement to service connection for unspecified depressive disorder and dysthymic disorder, to include sleeplessness and insomnia, claimed as major depression, are not before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, dermatitis, pulmonary illness, peptic ulcer disease, GERD, high blood pressure, fatigue, entitlement to an increased rating for coronary artery disease, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, a January 2015 pre-adjudicatory letter fully satisfied the VCAA notice requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  The Veteran's service treatment records, VA treatment records, and private medical records have all been associated with the record.

In addition, VA has afforded the Veteran a medical examination relating to his claim, which was conducted in April 2015.  The April 2015 examination was adequate, as the examination report showed that the examiner considered the Veteran's relevant medical, military, and occupational history, reviewed relevant clinical records, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  In this case, the appeal was certified to the Board in February 2017.  As such, the DSM-V criteria apply, and the April 2015 VA examination has properly utilized that criteria with regard to the Veteran's claim for PTSD. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Pursuant to 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has PTSD which resulted from his service in Vietnam.  In a January 2014 statement, the Veteran reported that during his service, he saw many dead bodies alongside the road and that his unit received many casualties.  As a result, he reported that he suffered from major depression, anxiety, claustrophobia, insomnia, and sleeplessness, among other symptoms.

Service treatment records reveal that the Veteran reported having psychiatric abnormalities at the time of separation on his June 1966 separation exam.  He specifically reported having nightmares and insomnia since he arrived from Vietnam, in addition to nervousness.  His June 1966 Report of Medical Examination also noted that he had frequent or terrifying nightmares, depression or excessive worry, and loss of memory or amnesia.

VA medical records from February 1990 reveal that the Veteran was seen for 8 sessions of short-term counseling working on issues of generalized anxiety, insomnia, and long term patterns of nervousness and stress in his job.  The provider noted that there was no psychosis or serious psychopathology expected for imbedded generalized anxiety disorder.

A July 1990 rating decision denied service connection for an anxiety disorder because neither chronicity nor continuity of treatment was shown since separation for this condition.  

In a December 2014 statement from the Veteran's private physician, Dr. M.Q., the physician noted that the Veteran had a diagnosis of PTSD.  He also noted that the Veteran presented with nervousness, anxiety, irritability, difficulty in adapting to stressful circumstances, inability to establish and maintain effective work and social relationships, disturbances of motivation and mood, depressed mood, little interest or pleasure in doing things, feeling down, hopelessness, episodes of isolation, crying easily, insomnia, and nightmares and flashbacks of his traumatic experiences during active duty.  The physician also noted that he presented with poor frustration tolerance, suspiciousness, memory loss, and poor concentration, and that he forgot certain information.  He also indicated that the Veteran was in comprehensive psychiatric and psychological therapy with poor improvement.

In a February 2015 statement, the Veteran reported that while he served in Vietnam, he would have to carry dead and wounded bodies in helicopters, which has consistently affected him.

In an April 2015 VA examination, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V criteria.  Instead, the examiner found that the Veteran had unspecified depressive disorder and unspecified anxiety disorder.  With regard to these diagnoses, the examiner found that the Veteran's level of occupational and social impairment was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

During the examination, the Veteran indicated that he had received psychiatric evaluations in service, however the examiner noted that such records were not found in his service treatment records.  The Veteran also reported that he had always suffered from anxiety and depression, but could not seek treatment because he would lose his job as a policeman.  The examiner found that the Veteran demonstrated criterion A and criterion B of the DSM-V criteria for diagnosing PTSD, as he directly experienced and witnessed traumatic events, and had recurrent, involuntary, and intrusive, distressing memories of the traumatic events.  However, the examination was silent for all of the criteria.  The examiner found that there were no indications of a perceptual or thought disorder, and the Veteran seemed to be in good contact with reality.

In a July 2015 medical opinion, the examiner concluded that it was less likely than not that PTSD incurred in or was caused by any in-service injury, event, or illness.  In support of the conclusion, the examiner explained that the Veteran's service treatment records were silent for any mental health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder during military service.  The examiner noted that post-service, the Veteran was able to study from 1972 to 1975, without presentation of symptoms, and that he worked with the police department for 33 years without presentation of symptoms or needing mental health treatment.  The Veteran's PTSD screening tests administered in November 2013 and September 2014 were negative for PTSD symptoms.  Although the Veteran did meet the stressor criteria for his service in Vietnam, he did not meet the other criteria of intrusion symptoms, avoidance, negative alterations in cognitions and mood, and alterations in arousal and reactivity.

After reviewing the evidence of record, the Board finds that service connection for PTSD is unwarranted.  The Veteran does not have a current diagnosis of PTSD, as was noted in the April 2015 VA examination and July 2015 medical opinion.  The Veteran's own personal belief that he manifests PTSD is greatly outweighed by medical examiner opinions as they possess greater training and expertise than the Veteran in diagnosing PTSD according to DSM criteria.  See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the April 2015 VA examination and July 2015 medical opinion to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's social and medical history.  In fact, barring the opinion of the Veteran's private physician, Dr. M.Q., a review of the numerous clinical records, including more recent VA records, do not reflect any diagnosis of PTSD, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.

The only indication of a possible diagnosis of PTSD in the record is from the December 2014 statement submitted by the Veteran's private physician, which noted that the Veteran had a diagnosis of PTSD.  However, the statement did not include any record of an examination administered by the physician that would substantiate that finding.  The physician just listed symptoms the Veteran presented with, as support for a finding that he had PTSD, but did not identify that all necessary criteria for a PTSD diagnosis had been met.  

To the extent the examination report can be interpreted as reflecting a PTSD diagnosis, the more probative evidence of record cited above weighs against a finding of any diagnosis of PTSD with regards to the Veteran.  In particular, the April 2015 examination holds greater probative weight as the examiner reviewed the Veteran's stressor statements and symptoms in light of the entire evidentiary record, and instead found that the Veteran's symptoms supported a finding for unspecified depressive disorder and unspecified anxiety disorder.  Additionally, the examiner found that Veteran's condition did not endorse many of the criteria for PTSD.  Thus, this examiner's diagnosis is more fully explained and supported than the December 2014 statement as it pertains to a PTSD diagnosis.

As noted above, the record does reflect diagnoses of other acquired psychiatric disorders, including unspecified anxiety disorder and unspecified depressive disorder.  Service treatment record also show that the Veteran reported having depression, excessive worry, nightmares, and amnesia.  As such, the Veteran was awarded service connection for these disorders accordingly.  Thus, the Veteran's reported symptoms have been adequately contemplated by the grant of service connection.

The Board has also considered the Veteran's lay statements indicating that he began to experience difficulties after his discharge from service and that he continues to have nightmares.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD or any other acquired psychiatric disorder is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The absence of any specific diagnosis of PTSD at the time of separation, when coupled with the April 2015 VA examination and July 2015 medical opinion, are most probative in finding that the Veteran does not have a current diagnosis of PTSD.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions have been considered, but do not warrant a grant of service connection for PTSD.  As noted above, while the Veteran's medical examination at the time of separation noted some psychiatric abnormalities and related symptoms, he was also awarded service connection for psychiatric disorders that contemplate these symptoms.  However with regard to PTSD, his records are negative for any treatment, complaint, or diagnosis pertinent to the Veteran's claim for PTSD, weighing against a finding of continuity.  As the Veteran was not diagnosed with PTSD by his private physician until many years after service, and that diagnosis in itself is less probative, and there was a significant period of time between the alleged in-service incidents he witnessed and his post-service complaints where the medical record was silent for complaints of PTSD, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for psychoses based on a presumptive basis is not warranted as the Veteran has not been diagnosed with psychosis or PTSD.  See 38 C.F.R. § 3.384.  

In sum, the most probative evidence shows that the Veteran does not have PTSD.  After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Coronary Artery Disease

The Veteran was provided with a VA examination in July 2017 pertaining to an increased rating for his coronary artery disease, however there is no evidence in the record to suggest that the AOJ had an opportunity to review the examination.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Since the Veteran has not submitted any statement waiving AOJ review, and the AOJ has not issued a supplemental statement of the case (SSOC) which considers the new evidence, a remand is necessary.  On remand, the AOJ should issue a new SSOC that considers all of the evidence submitted by the Veteran.



Bilateral Hearing Loss, Tinnitus, Dermatitis, Pulmonary Illness, Peptic Ulcer Disease, GERD, High Blood Pressure, and Fatigue

A review of the Veteran's VA treatment records shows that the Veteran has not been provided with examinations with regard to his claims for service connection for bilateral hearing loss, tinnitus, dermatitis, pulmonary illness, peptic ulcer disease, GERD, high blood pressure, and fatigue.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the Veteran has reported that his claimed disabilities developed due to service, which includes exposure to Agent Orange during service.  A review of the Veteran's service treatment records shows that with regard to hearing, only the whispered voice test was administered, with the Veteran receiving a 15/15 for his hearing in both ears.  No other audiological examination was noted.  As the service treatment records do not reflect that a full audiological examination was provided with regard to the Veteran's hearing loss in service, a VA examination is necessary to ascertain the etiology of the Veteran's hearing loss and tinnitus.

Similarly, in his 1966 separation exam and report of medical history, the Veteran reported that he had frequent or severe headaches, frequent indigestion, psychiatric symptoms, and was unable to hold a job due to sensitivity to chemicals, dust, and sunlight.  His service personnel records also indicate possible service in Vietnam.  VA treatment records show evidence of complaints and treatment for the Veteran's dermatitis, peptic ulcer, GERD, high blood pressure, and fatigue.  Given the evidence establishing that the Veteran currently has these disabilities, and might have reported related symptoms in service, a remand is necessary to provide the Veteran with examinations pertaining to these claims.

TDIU

The Veteran is currently in receipt of a combined schedular rating of 70 percent, and has asserted that he should be entitled to a TDIU, however a September 2015 VA examination noted that the Veteran was able to obtain and secure a financially gainful semi-sedentary type job.  Given that the Veteran asserts that he should be entitled to a TDIU based upon the disabilities giving rise to his service connection claims, the Board finds that the claim for TDIU is inextricably intertwined with the issues being remanded and the disposition of the TDIU claim must be deferred pending the resolution of the Veteran's service connection claims for the disabilities listed above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder, any updated private and VA treatment records.

2. The Veteran should then be afforded VA examinations to address the etiology of his bilateral hearing loss, tinnitus, dermatitis, pulmonary illness, peptic ulcer disease, GERD, high blood pressure, and fatigue.  The examiner should provide an opinion as to the following:

      (a) Are the Veteran's bilateral hearing loss, tinnitus, dermatitis, pulmonary illness, peptic ulcer disease, GERD, high blood pressure, and fatigue, at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service, which includes exposure to herbicide agents during service?  With regard to the Veteran's claims for service connection for GERD and peptic ulcer disease, the examiner should consider the 1966 Report of Medical History which notes symptoms of frequent indigestion. 
      
The physician is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.  If the examiner finds that the results of the examination are too inconsistent to be relied upon, the examiner should still provide their opinion with regards to the questions listed above based upon the record.  If the examiner cannot provide such an opinion without resorting to speculation, he or she should explain the likelihood that additional testing would provide more consistent results.  

3. Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, issue an SSOC addressing the issues.  The SSOC should clearly note all of the new evidence that has been reviewed.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


